UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7100




In Re:    JOHN DOUGLAS JACKSON,

                                                          Petitioner.




                 On Petition for Writ of Mandamus
                  (No. CR-97-246; CA-03-2502-BEL)


Submitted:   October 18, 2005             Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Douglas Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              John Douglas Jackson petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on his

28 U.S.C. § 2255 (2000) motion.       He seeks an order from this court

directing the district court to act.          Because the district court

has acted in the case as recently as February 16, 2005, we find

there has been no undue delay in the district court.                Moreover,

contrary to Jackson’s contentions, the district court’s order,

while not relevant to all of his pending claims, still constitutes

recent and substantial progress in the case. Accordingly, although

we grant permission to proceed in forma pauperis, we deny the

mandamus petition.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                          PETITION DENIED